ON REHEARING

                              UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1215



GENERALI-US BRANCH,

                Plaintiff - Appellant,

          v.

AMERICAN SOUTHERN INSURANCE COMPANY; CERTAIN UNDERWRITERS AT
LLOYD’S LONDON; NORTHFIELD INSURANCE COMPANY; COLONY INSURANCE
COMPANY,

                Defendants - Appellees,

          and

COASTAL EXTERIORS, INCORPORATED; AGEE-MCCOY, INCORPORATED,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:03-cv-04057-MJP)



Submitted:   December 10, 2007               Decided:   June 6, 2008
Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.



John R. Murphy, Adam J. Neil, MURPHY GRANTLAND, P.A., Columbia,
South Carolina, for Appellant. Stephen L. Brown, Russell G. Hines,
YOUNG CLEMENT RIVERS, LLP, Charleston, South Carolina; Steven E.
Farrar, Thomas M. Larkin, LEATHERWOOD, WALKER, TODD & MANN, P.C.,
Greenville, South Carolina; Robert M. Darroch, Constance B. Woods,
GOODMAN, MCGUFFEY, LINDSEY & JOHNSON, LLP, Atlanta, Georgia;
Thomas F. Dougall, LAW OFFICE OF THOMAS DOUGALL, Elgin, South
Carolina; Philip E. Reeves, GALLIVAN, WHITE & BOYD, P.A.,
Greenville, South Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Generali Insurance Company appeals from the district

court’s order granting partial summary judgment to Defendants. The

district court concluded that the Defendant insurance companies

were not responsible for reimbursing Generali for its defense of

Agee-McCoy, Inc., in the various suits brought against Agee-McCoy.

           The district court concluded that Agee-McCoy was never an

insured under any of the Defendants’ insurance policies and that

the Defendants therefore had no duty to defend with regard to the

claims asserted against Agee-McCoy.             See Shelby Mut. Ins. Co. v.

Askins, 413 S.E.2d 855, 859 (S.C. Ct. App. 1992) (“Fundamental to

the concept of duty to defend is the requirement that the party

seeking   the   defense   must   be    an     insured   under   a   contract   of

insurance.”).

     Generali in its opening brief does not contend that the

district court erred in concluding that Agee-McCoy was not an

insured under the Defendants’ policies, nor does it argue that

South Carolina law imposes a duty to defend claims asserted against

a party who is not an insured.         Instead, Generali asserts that the

policies at issue obligate the Defendants to pay all sums that

their insured (Coastal Exteriors, Inc.) becomes obligated to pay as

damages and that, under various theories of successor liability,

Coastal Exteriors will be liable for any judgments against Agee-

McCoy.    The Defendants’ policies, however, do not require the

                                      - 3 -
Defendants to pay all sums that Coastal Exteriors becomes obligated

to pay as damages, but to pay those sums Coastal Exteriors becomes

legally obligated to pay as damages because of bodily injury or

property damage to which the insurance applies.         Because Generali

presents no argument in its opening brief as to how the insurance

policies apply to claims made against a party who is not an insured

under the policies, we affirm the district court’s grant of partial

summary judgment in favor of the Defendants.         See Fed. R. App. P.

28(a)(9)(A)   (requiring   argument   section   of    brief   to   contain

“appellant’s contentions and the reasons for them, with citations

to the authorities and parts of the record on which the appellant

relies”); Williams v. Giant Food, Inc., 370 F.3d 423, 430 n.4 (4th

Cir. 2004) (deeming abandoned issues not supported by argument in

appellate brief).*

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                   AFFIRMED



     *
      We decline to consider the arguments made for the first time
in Generali’s reply brief. See Cavallo v. Star Enter., 100 F.3d
1150, 1152 n.2 (4th Cir. 1996) (refusing to consider an issue first
raised in appellant’s reply brief, explaining that to consider the
issue “would be unfair to the appellee and would risk an
improvident or ill-advised opinion on the legal issues raised”
(internal quotation marks omitted)).

                                - 4 -